      Case 2:20-cv-01115-PA-AS Document 13 Filed 02/06/20 Page 1 of 6 Page ID #:1951

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
     Case No.      CV 20-1115 PA (ASx)                                          Date    February 6, 2019
     Title         Cameroon Ass’n of Victims of Ambazonia Terrorism Inc. v. Ambazonia Foundation Inc.,
                   et al.



     Present: The Honorable      PERCY ANDERSON, UNITED STATES DISTRICT JUDGE
                  T. Jackson                               Not Reported                         N/A
                 Deputy Clerk                             Court Reporter                      Tape No.
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                             None                                                None
     Proceedings:              IN CHAMBERS - COURT ORDER

       Before the Court is an “Emergency Application for Temporary Restraining Order” (“Ex
Parte TRO”) (Docket No. 8) filed by plaintiff Cameroon Association of Victims of Ambazonia
Terrorism Inc. (“CAVAT” or “Plaintiff”). This is one of at least four actions filed by Plaintiff’s
counsel in the Central District of California. See Jane Doe v. Christopher Fobeneh, et al. Case
No. CV 19-995 R (SKx); Jane Doe v. Ambazonia Foundation Inc., et al., Case No. CV 19-3084
CBM (KSx); Jane Doe v. Christopher Fobeneh, Case No. CV 19-6720 PA (SKx).1/ All four
actions arise out of what, according to the allegations contained in the Complaint filed in this
action, are extremely concerning and tragic events occurring in Cameroon allegedly assisted and
supported by persons located within the United States.

        According to the Complaint, defendants Ambazonia Foundation Inc. (“AFI”), Ambazonia
Interim Government (“AIG”), Ambazonia Governing Council (“AGC”), Ambazonia Defense
Forces (“ADF”), Tapang Ivo Tanku (“Tanku”), and Christopher Anu Fobeneh (“Fobeneh”)
(collectively “Defendants”), are associated with and control an armed militia group seeking to
overthrow the government in the Northwest and Southwest (“NOSO”) region of Cameroon. The
Complaint alleges that Defendants announced on January 7, 2020, that there will be a “total
lockdown of NOSO during the periods of February 6, 2020 through February 12, 2020” and
instructed fighters associated with the militia “that anyone who steps out of their homes during
that lockdown, or operates any business, will be abducted, or killed.” (Compl. ¶ 51.) These
allegations are similar to allegations contained in the prior actions filed by Plaintiff’s counsel, in
which the plaintiffs in those prior action alleged that the militia’s leaders announced lockdowns
for other periods of time. CAVAT asserts that the lockdown threats, as well as abductions and
killings in Cameroon, harm CAVAT’s efforts to provide humanitarian services in the region.


1/
      Although the Civil Cover Sheet filed in this action listed Case Nos. CV 19-995 R (SKx) and CV
19-3084 CBM (KSx), it did not list CV 19-6720 PA (SKx).
CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 6
   Case 2:20-cv-01115-PA-AS Document 13 Filed 02/06/20 Page 2 of 6 Page ID #:1952

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.       CV 20-1115 PA (ASx)                                        Date   February 6, 2019
 Title          Cameroon Ass’n of Victims of Ambazonia Terrorism Inc. v. Ambazonia Foundation Inc.,
                et al.

        Plaintiff’s Complaint alleges claims against Defendants for: (1) conspiracy to kill,
kidnap, maim, or injure persons or damage property in a foreign county in violation of 18 U.S.C.
§ 956; (2) providing material support to terrorists in violation of 18 U.S.C. § 2339A; (3)
expedition against a friendly country in violation of the Neutrality Act, 18 U.S.C. § 960; and
(4) financing of terrorism in violation of 18 U.S.C. § 2339C. The Ex Parte TRO seeks to
temporarily restrain Defendants from:

                 1.     Engaging in conduct or actions, or conspire to engage in such
                        conducts or actions, including actions such as abductions,
                        arson, arrests, killings, kidnappings, human rights violations,
                        war crimes, assault, battery, harass, intimidate, molest, attack,
                        strike, stalk, threaten, hit, abuse, or disturb the peace of
                        plaintiff, its members, its victims, or those similarly situated.

                 2.     Providing any assistance like money, logistics, expert advise
                        or assistance, personnel, weapons, bullets, to the armed
                        non-state groups in Cameroon.

                 3.     Providing or preparing for, or furnishing the money for, any
                        military expedition or enterprise to be carried out against the
                        Republic of Cameroon.

                 4.     Collecting funds, directly or indirectly, with the intention that
                        such funds be used, or knowledge that the funds will be used,
                        to cause death or serious bodily injury to a civilian, or to any
                        other person not taking an active part in the hostilities in a
                        situation of armed conflict, when the purpose of such an act is
                        to intimidate a population, or to compel a government or an
                        international organization to do or to abstain from doing any
                        act.

                 5.     Ordered to declare, by spokesman and de facto leader, Ivo
                        Tanku Tapang for AGC defendants, and Communications
                        Secretary Christoperh Anu Fobeneh a.k.a. Chris Anu for AIG
                        defendants, and post on their social media forums on
                        Facebook and YouTube that: “Any civilians who do not obey
                        their ‘total lockdown’ orders on February 6, 2020 through

CV-90 (06/04)                             CIVIL MINUTES - GENERAL                              Page 2 of 6
   Case 2:20-cv-01115-PA-AS Document 13 Filed 02/06/20 Page 3 of 6 Page ID #:1953

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.       CV 20-1115 PA (ASx)                                      Date   February 6, 2019
 Title          Cameroon Ass’n of Victims of Ambazonia Terrorism Inc. v. Ambazonia Foundation Inc.,
                et al.

                        February 12, 2020, will not be harmed and they will not agree
                        or provide funding to the armed groups to commit any acts of
                        killings, abductions, destruction of property, torture, maiming
                        of anyone.”

(Docket No. 10, Attach. 9.)

       Much like the efforts undertaken by Plaintiff’s counsel to obtain injunctive relief in Case
No. CV 19-6720 PA (SKx), the Ex Parte TRO filed in this action does not comply with the
requirements of Local Rule 7-19, which provides:

                 L.R. 7-19.1 Notice of Application. It shall be the duty of the
                 attorney so applying (a) to make reasonable, good faith efforts orally
                 to advise counsel fo all other parties, if known, of the date and
                 substance of the proposed ex parte application and (b) to advise the
                 Court in writing and under oath of efforts to contact other counsel
                 and whether any other counsel, after such advice, opposes the
                 application.

                 L.R. 7-19.2 Waiver of Notice. If the judge to whom the application
                 is made finds that the interest of justice requires that the ex parte
                 application be heard without notice (which in the instance of a TRO
                 means that the requisite showing under F.R.Civ.P. 65(b) has been
                 made), the judge may waive the notice requirement of L.R. 7-19.1.

Local Rule 7-19. Here, Plaintiff’s counsel filed a “Notice to Counsel of Ex Parte Application for
Temporary Restraining Order” in which he states that he advised those he characterizes as being
counsel for Fobeneh and Tanku of the Ex Parte TRO on February 4, 2020, and February 5, 2020.
The “Notice to Counsel” does not “advise the Court in writing and under oath” if counsel
“opposes the application.” Nor have the counsel identified by Plaintiff’s counsel appeared in
this action and Plaintiff’s counsel does not state that the attorneys he contacted plan to represent
Fobeneh and Tanku in this action. Additionally, although the documents filed in support of the
Ex Parte TRO include a Certificate of Service indicating that Plaintiff served “on all parties of
record” the Ex Parte TRO and supporting documents “by using the CM/ECF system,” the
Docket in this action does not reflect that any parties or attorneys have been added to this action
or were served with the Ex Parte TRO and supporting documents through the CM/ECF system.
See Local Rule 5-3.2.1 (“Individuals who have not appeared in the case in the Court . . . must be

CV-90 (06/04)                            CIVIL MINUTES - GENERAL                             Page 3 of 6
   Case 2:20-cv-01115-PA-AS Document 13 Filed 02/06/20 Page 4 of 6 Page ID #:1954

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.       CV 20-1115 PA (ASx)                                      Date   February 6, 2019
 Title          Cameroon Ass’n of Victims of Ambazonia Terrorism Inc. v. Ambazonia Foundation Inc.,
                et al.

served in accordance with F. R. Civ. P. 5, and proof of service must be made by declaration in
the form required by Local Rule 5-3.1.2.”).

       The standard for issuing a temporary restraining order is identical to the standard for
issuing a preliminary injunction. See Lockheed Missile & Space Co., Inc. v. Hughes Aircraft
Co., 887 F. Supp. 1320, 1323 (N.D. Cal. 1995). “A plaintiff seeking a preliminary injunction
must establish that he is likely to succeed on the merits, that he is likely to suffer irreparable
harm in the absence of preliminary relief, that the balance of equities tips in his favor, and that
an injunction is in the public interest.” Winter v. Nat. Res. Def. Council, 555 U.S. 7, 20, 129 S.
Ct. 365, 172 L. Ed. 2d 249 (2008). “A preliminary injunction is an extraordinary remedy never
awarded as of right.” Id. at 24. The Ninth Circuit employs a “sliding scale” approach to
preliminary injunctions as part of this four-element test. All. for the Wild Rockies v. Cottrell,
632 F.3d 1127, 1135 (9th Cir. 2011). Under this “sliding scale,” a preliminary injunction may
issue “when a plaintiff demonstrates . . . that serious questions going to the merits were raised
and the balance of hardships tips sharply in the plaintiff’s favor,” as long as the other two Winter
factors have also been met. Id. (quoting Lands Council v. McNair, 537 F.3d 981, 987 (9th Cir.
2008)). “[A] preliminary injunction is an extraordinary and drastic remedy, one that should not
be granted unless the movant, by a clear showing, carries the burden of persuasion.” Mazurek v.
Armstrong, 520 U.S. 968, 972, 117 S. Ct. 1865, 138 L. Ed. 2d 162 (1997) (quoting 11A C.
Wright, A. Miller, & M. Kane, Federal Practice and Procedure § 2948, pp. 129-130 (2d ed.
1995)).

        A plaintiff faces an exceedingly high burden when seeking such relief on an ex parte
basis. See Mission Power Eng’g Co. v. Cont’l Cas. Co., 883 F. Supp. 488, 492 (C.D. Cal. 1995)
(to justify ex parte relief, “the evidence must show that the moving party’s cause will be
irreperably prejudiced if the underlying motion is heard according to regularly noticed motion
procedures”). Indeed, the Ninth Circuit has stressed that “courts have recognized very few
circumstances justifying the issuance of an ex parte TRO.” Reno Air Racing Ass’n, Inc. v.
McCord, 452 F.3d 1126, 1131 (9th Cir. 2006). To justify the issuance of a temporary restraining
order without notice, a plaintiff ordinarily “‘must do more than assert that the adverse party
would dispose of evidence if given notice’” and “‘must show that defendants would have
disregarded a direct court order . . . within the time it would take for a hearing . . . [and] must
support such assertions by showing that the adverse party has a history of disposing of evidence
or violating court orders . . . .’” Id. (quoting First Tech. Safety Sys., Inc. v. Depinet, 11 F.3d
641, 650-52 (6th Cir. 1993)).



CV-90 (06/04)                            CIVIL MINUTES - GENERAL                             Page 4 of 6
   Case 2:20-cv-01115-PA-AS Document 13 Filed 02/06/20 Page 5 of 6 Page ID #:1955

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.       CV 20-1115 PA (ASx)                                      Date   February 6, 2019
 Title          Cameroon Ass’n of Victims of Ambazonia Terrorism Inc. v. Ambazonia Foundation Inc.,
                et al.

        Here, the Court concludes that CAVAT has not established that it is entitled to the
Temporary Restraining Order it seeks as a result of Plaintiff’s counsel’s failures to comply with
Local Rules 5-3.2.1 and 7-19. Plaintiff has failed to present facts or argument that relieve it of
its responsibility to provide Defendants with timely and adequate notice and service of the
Complaint and Ex Parte TRO.

        The Court additionally concludes that CAVAT has not satisfied its burden to satisfy the
requirements for injunctive relief or to establish that the injunction it seeks would prevent the
irreparable harm it claims it will suffer as a result of the most recent lockdown threats. See
Melendres v. Arpaio, 784 F.3d 1254, 1265 (9th Cir. 2015) (“We have long held that injunctive
relief ‘must be tailored to remedy the specific harm alleged.’”) (quoting Lamb-Weston, Inc. V.
McCain Foods, Ltd., 941 F.2d 970, 974 (9th Cir. 1991)). Unfortunately, it is not clear that any
injunction the Court could issue would provide Plaintiff with the relief it seeks. The criminal
statutes on which CAVAT bases its civil claims already prohibit the activities CAVAT seeks to
prevent Defendants from conducting, and at least two of those statutes, 18 U.S.C. §§ 956 & 960
do not appear to create a private right of action. See Bauer v. Marmara, 774 F.3d 1026, 1034
(D.C. Cir. 2014); Sanchez-Espinoza v. Reagan, 770 F.2d 202, 210 (D.C. Cir. 1985) (“It would
be doubly difficult to find a private damage action within the Neutrality Act, since this would
have the practical effect of eliminating prosecutorial discretion in an area where the normal
desirability of such discretion is vastly augmented by the broad leeway traditionally accorded the
Executive in matters of foreign affairs.”). Additionally, although the Antiterrorism Act (“ATA”)
authorizes a civil remedy for nationals of the United States to sue for injuries they have suffered
“by reason of an act of international terrorism” and recover treble damages, the statute does not
expressly provide for injunctive relief. 18 U.S.C. § 2333. Plaintiff cites to no authority applying
the ATA in which a court has granted injunctive relief like that sought here. Instead, the
injunctive relief Plaintiff seeks appears to be designed more to trigger future contempt
proceedings than to prevent Plaintiff’s irreparable harm.

       The Court additionally notes that by seeking an order requiring Defendants to make
certain statements disavowing a lockdown, CAVAT asks this Court to compel Defendants to
make certain statements. That type of relief raises significant First Amendment considerations.
See Riley v. Nat’l Fed’n of Blind, Inc., 487 U.S. 781, 796, 108 S. Ct. 2667, 101 L. Ed. 2d 669
(1988). The First Amendment protects not only “the right to speak freely,” but also “the right to
refrain from speaking at all.” Wooley v. Maynard, 430 U.S. 705, 714, 97 S. Ct. 1428, 51 L. Ed.
2d 752 (1977); see also Hurley v. Irish-American Gay, Lesbian & Bisexual Group of Boston,
515 U.S. 557, 573, 115 S. Ct. 2338, 132 L. Ed. 2d 487 (1995) (“[O]ne important manifestation


CV-90 (06/04)                            CIVIL MINUTES - GENERAL                             Page 5 of 6
   Case 2:20-cv-01115-PA-AS Document 13 Filed 02/06/20 Page 6 of 6 Page ID #:1956

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.       CV 20-1115 PA (ASx)                                      Date   February 6, 2019
 Title          Cameroon Ass’n of Victims of Ambazonia Terrorism Inc. v. Ambazonia Foundation Inc.,
                et al.

of the principle of free speech is that one who chooses to speak may also decide what not to
say.”).

        For all of the foregoing reasons, the Court concludes that CAVAT has not established that
it has complied with the requirements for an Ex Parte Application for Temporary Restraining
Order or that the preliminary injunction factors favor the issuance of the temporary restraining
order it seeks. Specifically, even if CAVAT has established a likelihood of success on the merits
on at least one of its claims—notwithstanding the Court’s serious doubts about the viability of at
least some of those claims—CAVAT has not established a sufficient likelihood that it will suffer
irreparable harm in the absence of the restraining order it seeks, serious questions, or that the
balance of equities tips in its favor. The Court therefore denies Plaintiff’s Ex Parte TRO.

         IT IS SO ORDERED.




CV-90 (06/04)                            CIVIL MINUTES - GENERAL                             Page 6 of 6
